Citation Nr: 1218636	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than January 8, 1986 for an award of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied an effective date earlier than January 8, 1986 for an award of a 100 percent rating for schizophrenia.  The Veteran appealed the May 2006 rating action to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On VA Form 9, received by the RO in March 2010, the Veteran requested an opportunity to testify at a video conference hearing before a Veterans Law Judge at a VA RO.  The Veteran's representative reiterated this request in a March 2010 statement to the Board.  (See Veteran's representative's March 2010 statement to VA).  There is no indication in the claims files that the Veteran has withdrawn his video conference hearing request.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules video conference hearings, a remand of the issue of entitlement to an effective date earlier than January 8, 1986 for an award of a 100 percent rating for schizophrenia is required. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a video conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing he should do so by submitting written notice to the RO. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


